Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 1 of 25 Page ID
                                #:41984



  1 Robert J. Nelson (CSB No. 132797)    HENRY WEISSMANN (State Bar No.
    rnelson@lchb.com                     132418)
  2 LIEFF CABRASER HEIMANN &             henry.weissmann@mto.com
    BERNSTEIN, LLP                       LUIS LI (State Bar No. 156081)
  3 275 Battery Street, 29th Floor       Luis.li@mto.com
    San Francisco, CA 94111-3339         MARTIN ESTRADA (State Bar No. 223802)
  4 Telephone: (415)956-1000             Martin.estrada@mto.com)
    Facsimile: (415) 956-1008            DANIEL B. LEVIN (State Bar No. 226044)
  5                                      daniel.levin@mto.com
      Juli E. Farris (CSB No. 141716)    GRANT A. DAVIS-DENNY (State Bar No.
  6   jfarris@kellerrohrback.com         229335)
      KELLER ROHRBACK L.L.P.             grant.davis-denny@mto.com
  7   801 Garden Street, Suite 301       JORDAN X. NAVARRETTE (State Bar No.
      Santa Barbara, CA 93101            306143)
  8   Telephone: (805) 456-1496          jordan.navarrette@mto.com
      Facsimile: (805) 456-1497          COLIN A. DEVINE (State Bar No. 315801)
  9
      Class Counsel                      colin.devine@mto.com
      (additional counsel listed at      MUNGER, TOLLES & OLSON LLP
 10
      signature)                         350 South Grand Avenue, 50th Floor
                                         Los Angeles, California 90071-3426
 11   A. Barry Cappello (CSB No. 037835) Telephone: (213) 683-9100
      abc@cappellonoel.com               Facsimile: (213) 687-3702
 12   Leila J. Noël (CSB No. 114307)
      lnoel@cappellonoel.com             Attorneys for Defendants
 13   CAPPELLO & NOËL LLP                PLAINS ALL AMERICAN PIPELINE, L.P.
      831 State Street                   and PLAINS PIPELINE, L.P.
 14   Santa Barbara, CA 93101-3227
      Telephone: (805)564-2444
 15   Facsimile: (805)965-5950
 16   Lead Trial Counsel
 17
                            UNITED STATES DISTRICT COURT
 18
                          CENTRAL DISTRICT OF CALIFORNIA
 19
      KEITH ANDREWS, et al., individually      Case No. 2:15-cv-04113-PSG-JEM
 20 and on behalf of others similarly

 21
      situated,                                [Consolidated with Case Nos. 2:15-cv-
                                               04573-PSG (JEMx), 2:15-cv-04759-
 22               Plaintiffs,                  PSG (JEMx), 2:15-cv-04989-PSG
                                               (JEMx), 2:15-cv-05118-PSG (JEMx),
 23         vs.                                2:15-cv-07051-PSG (JEMx)]
 24 PLAINS ALL AMERICAN PIPELINE,
                                               AMENDED JOINT TRIAL
 25 L.P., a Delaware limited partnership,      WITNESS LIST
    and PLAINS PIPELINE, L.P., a Texas
 26 limited partnership, and JOHN DOES 1       Judge: Hon. Philip S. Gutierrez
    through 10,                                Trial Date: TBD
 27                                            Pretrial Conference: TBD
 28
                  Defendants.

                                                              Case No. 2:15-cv-04113-PSG-JEM
                                 AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 2 of 25 Page ID
                                #:41985



  1        Class Plaintiffs and the Plains Defendants (“the Parties”) hereby submit the
  2 following witness list indicating those witnesses whom they expect to call at trial or

  3 may call if need arises, either in person or by deposition. Many of the witnesses

  4 listed below have previously submitted declarations and/or testified in deposition or

  5 in a prior matter, and their testimony at trial may include the matters covered in such

  6 declarations or testimony.

  7        Each Party reserves the right not to call or present testimony from any
  8 particular witness. By identifying witnesses below, the Party does not agree to

  9 make a witness available for trial. The order in which the witnesses are listed is not

 10 necessarily the order in which witnesses will be called at trial. Each Party reserves

 11 the right to call witnesses identified by the other Party. The below list does not

 12 necessarily include all of those witnesses whom the Parties may call at trial for

 13 impeachment or rebuttal. Each Party reserves the right to amend all time estimates.

 14 PLAINTIFFS EXPECT TO PRESENT

 15        * Indicates that witness will be call only if need arises
 16 Witness Name         Description and Time Estimate
 17
      Sherri Adkins      Records Custodian, Plains.
 18                      Ms. Adkins’ designated testimony describes Plains’ lack of
                         documentation of integrity management procedures.
 19

 20                      Estimated time (direct): 0.5 hour
    Cassandra            Associate Integrity Specialist, Plains.
 21
    Alexander a/k/a      Ms. Alexander is Plains’ Integrity Management employee
 22 Cassandra            who reviewed ILI reports and determined which anomalies
    Hickey               needed repairs. Ms. Alexander will testify about interpretation
 23
                         of ILI reports, calibration using data from prior digs, and
 24                      reporting field measurements back to Rosen.
 25
                         Estimated time (direct): 0.5 hour
 26

 27

 28

                                               -2-                 Case No. 2:15-cv-04113-PSG-JEM
                                  AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 3 of 25 Page ID
                                #:41986



  1 Keith Andrews      Subclass Representative, Fishers. Mr. Andrews is a sea
  2                    cucumber fisher and Subclass Representative who will testify
                       about the harm caused by Plains’ Oil Spill. Keith and Tiffani
  3                    Andrews are the only sea cucumber fisher Subclass
  4                    Representatives.

  5                    Estimated time (direct): 0.5 hour
  6 Tiffani Andrews    Subclass, Representative, Fishers. Ms. Andrews is a sea
                       cucumber fisher and Subclass Representative who will testify
  7                    about the harm caused by Plains’ Oil Spill. Keith and Tiffani
  8                    Andrews are the only sea cucumber fisher Subclass
                       Representatives.
  9

 10                    Estimated time (direct): *
      Greg Armstrong   Former CEO of Plains. Mr. Armstrong was CEO at the time
 11                    of the May 19, 2015 Oil Spill and was ultimately responsible
 12                    for the conduct of the Plains’ organization leading up to,
                       during and after the Oil Spill. Mr. Armstrong he will also have
 13                    knowledge of Plains’ financial condition for purposes of
 14                    assessing punitive damages.
 15                    Estimated time (direct): *
 16 Elsa Arndt         Deputy Director of the Office of Emergency Mgmt. (Ret.)
                       Ms. Arndt will testify regarding emergency response drills in
 17                    which Plains participated, including a drill on the day of the
 18                    Spill, and provides a first-hand account as a witness to the
                       Spill. Ms. Arndt has first-hand knowledge of the Spill and its
 19
                       immediate aftermath, particularly in her role coordinating the
 20                    clean-up.
 21
                       Estimated time (direct): 0.5 hour
 22 Arnulfo Baez       Santa Barbara, Uni, Subclass Representative. Mr. Baez is the
                       owner of a sea urchin processing business who will testify
 23
                       about the harm caused by Plains’ Oil Spill. Mr. Baez is the
 24                    only sea urchin processor serving as a Subclass
                       Representative.
 25

 26                    Estimated time (direct) 0.5 hour
 27

 28

                                            -3-               Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 4 of 25 Page ID
                                #:41987



  1 Dr. Randall Bell   Real Estate Economist and Expert. Mr. Randall Bell, PhD,
  2                    MAI is a real estate economist and licensed appraiser who will
                       opine on the loss of use of the beach amenity suffered by the
  3                    Residential Real Property Subclass and also on the mass
  4                    appraisal he performed by which he calculated class-wide
                       damages. Dr. Bell is Plaintiffs’ sole expert on loss of use
  5                    suffered by the class and the value of the loss of use.
  6
                       Estimated time (direct): 3 hours
  7 Chris Brand        Plaintiffs’ Spill Volume Expert. Mr. Brand is a mechanical
  8                    engineer who examines the volume of oil spilled on the basis
                       of a metallurgical analysis of the failure location, an analysis
  9                    of 15,000 barrels of missing oil identified by Plains, and an
 10                    analysis of the valves on Plains’ pipeline system.

 11                    Estimated time (direct): 2 hours
 12 Joshua Bremner     Pipeline Integrity Specialist, Plains. Mr. Bremner is Plains’
                       Integrity Management department employee who invoked the
 13                    5th Amendment during his deposition and whose testimony
 14                    Plaintiffs will use to support the inference the jury may draw
                       regarding Plains’ integrity management practices prior to the
 15                    Spill and which led to their criminal conviction. Mr. Bremner
 16                    is the only Plains’ employee at his level, who reported to
                       Plains’ integrity department manager Robin Cunningham.
 17

 18                    Estimated time (direct): 0.5 hour
      James Buchanan   Regulatory Compliance, Plains. Mr. Buchanan was involved
 19
                       in coordinating dig permits with the County of Santa Barbara
 20                    and also the person at Plains tasked with the responsibility for
                       reporting to relevant authorities in the event of an oil spill.
 21
                       Buchanan has unique knowledge of relevant permitting issues
 22                    and Plains’ response to the Oil Spill.
 23
                       Estimated time (direct): 1 hour
 24 Katherine          Principal Engineer, DNV GL. Ms. Buckingham is the sole fact
      Buckingham       witness from DNV, GL, which conducted the Root Cause
 25
                       Failure Analysis Report for Line 901 provided to PHMSA and
 26                    Plains.
 27
                       Estimated time (direct): *
 28

                                             -4-                Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 5 of 25 Page ID
                                #:41988



  1 Mike Buttram       Technician, Santa Maria Office, Plains. Mr. Buttram will
  2                    testify regarding relevant compliance reporting, training,
                       preparedness and response to the Oil Spill. Mr. Buttram is one
  3                    of two Plains’ operations employees who was on scene at the
  4                    time of the Oil Spill and who has knowledge of local level
                       operations issues.
  5

  6                    Estimated time (direct): 0.5 hour
      Steven Caddell   Operations Manager, Western Division, Plains. Mr. Caddell
  7                    had managerial responsibility of Plains’ operations group
  8                    responsible for Lines 901 and 903. Mr. Caddell was involved
                       in Plains’ Spill volume estimates and had awareness that the
  9                    number of anomalies were increasing.
 10
                       Estimated time (direct): *
 11 Kimberly           Expert on Pipeline Integrity. Ms. Kim Cameron, PhD, is
 12 Cameron Ph.D.      Plaintiffs’ sole expert on pipeline integrity and control room
                       procedures. She will testify regarding Plains’ errors,
 13                    omissions, and reckless conduct in maintaining, inspecting,
 14                    and repairing Line 901; performing the necessary engineering
                       analyses to understand the risks on the pipeline; failing to
 15                    identify and repair the failure anomaly prior to the spill; and
 16                    failing to recognize and react to the spill in a reasonably
                       prompt manner.
 17

 18                    Estimated time (direct): 4 hours
      Christian        Mr. Carcamo is the sole witness from Rosen USA, which
 19
      Carcamo          provided inline inspection services for Line 901. Mr. Carcamo
 20                    will testify about Rosen USA’s provision of “smart pig,” or
                       inline inspections, to detect corrosion on Plains’ pipelines.
 21

 22                    Estimated time (direct): 1 hour
      Morgan           Subclass Representative, Fishers. Mr. Castagnola is a fourth-
 23
      Castagnola       generation Santa Barbara fisher and Subclass Representative
 24                    who fishes for prawn and other species who will testify about
                       the harm caused by Plains’ Oil Spill. Mr. Castagnola fishes for
 25
                       a mix of species different than the other Subclass
 26                    Representatives.
 27
                       Estimated time (direct): 0.5 hour
 28

                                            -5-                Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 6 of 25 Page ID
                                #:41989



  1 Cptn. Chris         SB County Fire Chief. Cptn. Childers will testify regarding
  2 Childers            the investigation of and response to Plains’ Oil Spill. Cptn.
                        Childers was one of the first responders who discovered the
  3                     Spill and interacted with Plains’ employees; and took videos
  4                     of the Oil Spill.

  5                     Estimated time (direct): *
  6 Henry Cordova       Corrosion Supervisor / Integrity Specialist, Plains. Mr.
                        Cordova will testify regarding Plains’ assessment of corrosion
  7                     on Lines 901 and 903 and has unique knowledge of corrosion
  8                     issues and concerns on Lines 901 and 903.

  9                     Estimated time (direct): 2 hours
 10 Robin               Pipeline Integrity Manager, Plains. Ms. Cunningham will
      Cunningham        testify regarding Plains’ Integrity Management Plan and her
 11                     department’s efforts to comply with the integrity management
 12                     plan. Ms. Cunningham has unique knowledge of Plains’
                        integrity management practices and was the manager
 13                     responsible for the department’s Western US operations at the
 14                     time of the Oil Spill.
 15                     Estimated time (direct): 2.5 hours
 16 Custodian of        California Department of Fish & Wildlife. A custodian of
      Records           records from CDFW may authenticate photos, documents, and
 17                     landing records provided in discovery. This witness would
 18                     testify solely to authenticate exhibits.
 19
                     Estimated time (direct): *
 20 Jerry De La Mora Air Conditioning Technician. Mr. De La Mora will offer
                     testimony regarding the 911 call he placed when he smelled
 21
                     oil. Mr. De La Mora was the first person to call 911 to report
 22                  what later became clear was an oil spill.
 23
                        Estimated time (direct): 0.25 hour
 24 Eric Each           Control Center Manager, Plains. Mr. Each is the control room
                        manager who was responsible for the control room training,
 25
                        its management plan, implementing the alarm management
 26                     plan, and the internal investigation about what went on in the
                        control room on the day of the Spill.
 27

 28                     Estimated time (direct): 1 hour

                                             -6-               Case No. 2:15-cv-04113-PSG-JEM
                                 AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 7 of 25 Page ID
                                #:41990



  1 R. Don Deaver       Pipeline operations expert. Mr. Deaver will testify, if
  2                     necessary, to provide expert opinion testimony about pipeline
                        maintenance and operational issues.
  3

  4                   Estimated time (direct): *
    Dr. Lorne Everett Oil Transport Expert. Dr. Everett is an expert qualified in
  5                   land-based spill remediation, who will be called, if necessary,
  6                   to rebut Plains’ expert testimony of Paul Boehm regarding the
                      amount of oil captured on land after pouring from Plains’
  7                   pipeline toward the ocean.
  8
                        Estimated time (direct): *
  9 Stephen Falgoust    Director of Asset Integrity, Plains. Mr. Falgoust oversaw the
 10                     Integrity Group and will testify regarding Plains’ policies
                        regarding integrity management. Mr. Falgoust will testify
 11                     regarding the oversight of subordinate employees, applicable
 12                     policies requiring reporting feedback of dig results to Rosen
                        and integrity issues generally.
 13

 14                     Estimated time (direct): 0.5 hour
      Mike Gandall      Subclass Representative. Mr. Gandall is a lobster and crab
 15                     fisher and Subclass Representative who will testify about the
 16                     harm caused by Plains’ Oil Spill. Mr. Gandall is the only
                        Subclass Representative who fishes primarily for California
 17                     spiny lobster.
 18
                        Estimated time (direct): 0.5 hour
 19
      Alex Geremia      Beachfront Property Owner, Subclass Representative. Ms.
 20                     Geremia is a property owner and Subclass Representative who
                        will testify about the harm caused by Plains’ Oil Spill. Ms.
 21
                        Geremia has unique knowledge of the Oil Spill and response
 22                     near her ocean front property.
 23
                        Estimated time (direct): 0.5 hour
 24

 25

 26

 27

 28

                                             -7-               Case No. 2:15-cv-04113-PSG-JEM
                                 AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 8 of 25 Page ID
                                #:41991



  1 Ngiabi Gicuhi      Environmental Response, Plains. Mr. Gicuhi is the sole
  2                    witness from Plains’ Environmental and Regulatory
                       Compliance department who will testify regarding the
  3                    department’s role on preventing oil spills and monitoring
  4                    regulatory compliance. Mr. Gicuhi was involved with
                       PHMSA’s pre-spill audit of Line 901.
  5

  6                    Estimated time (direct): 0.5 hour
      Mark Gorman      Executive VP Operations, Engineering, and Commercial,
  7                    Plains. Mr. Gorman was the executive vice president who
  8                    oversaw the Engineering Departments at Plains, and is
                       knowledgeable regarding leadership’s oversight of Plains’
  9                    integrity management efforts.
 10
                       Estimated time (direct): 0.5 hour
 11 Pete Guglielmo     Representative of Southern Cal Seafood, Inc. and Pacific Rim
 12                    Fisheries, Inc. Subclass Representative. Mr. Guglielmo is the
                       owner of class representatives Southern Cal Seafood, Inc. and
 13                    Pacific Rim Fisheries, Inc. and will testify about the harm
 14                    caused by Plains’ Oil Spill.
 15                    Estimated time (direct): 0.5 hour
 16 Jacques Habra      Beachfront Property Owner, Subclass Representative. Mr.
                       Habra is a property owner and class representative who will
 17                    testify about the harm caused by Plains’ Oil Spill.
 18
                       Estimated time (direct): 0.5 hour
 19
    Charles            Electrical Technician, Plains. Mr. Hammond was personally
 20 Hammond            present at Sisquoc pump station and has unique knowledge of
                       the events leading to the Spill.
 21

 22                    Estimated time (direct): *
      Richard Hartig   Operations, Plains. Mr. Hartig is the Assistant Division
 23
                       Manager for the Operations Group and will testify regarding
 24                    the interactions between the Operations Group and other
                       groups, and regarding the integrity management policies in
 25
                       place leading up to the Spill.
 26
                       Estimated time (direct): 1 hour
 27

 28

                                            -8-               Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 9 of 25 Page ID
                                #:41992



  1 Prof. Arturo       Oil Sampling Expert. Prof. Keller is Plaintiffs’ sole expert
  2 Keller Ph.D.       focused on the issue of fingerprinting and will testify
                       regarding the matters in his expert reports, including the scope
  3                    of Plains’ Oil Spill as determined by fingerprinting,
  4                    fingerprinting techniques, and post-spill sampling.

  5                    Estimated time (direct): 1 hour
  6 Mary Kirkhart      Beachfront Property Renter, Subclass Representative. Ms.
                       Kirkhart will testify about the harm caused by Plains’ Oil
  7                    Spill.
  8
                       Estimated time (direct): 0.5 hour
  9 Prof. Hunter       Fisher Expert. Prof. Hunter Lenihan is Plaintiffs’ sole
 10 Lenihan            testifying expert on issues of marine biology and will testify
                       regarding the matters in his expert reports, including the harm
 11                    from oil spills to fisheries generally and the harm caused by
 12                    Plains’ Oil Spill.
 13                    Estimated time (direct): 2 hours
 14 Raul Levario       Shift Supervisor, Plains. Mr. Levario will offer testimony
                       regarding events in the control room on the day of the Spill.
 15                    Mr. Levario was directly supervising Mr. Vaughan in the
 16                    control room at the day of the Spill and offers unique
                       testimony regarding decisions to disable alarms and re-start
 17                    the pipeline on the day of the Spill.
 18
                       Estimated time (direct): 0.5 hour
 19
      Ronald Macleod   Representative of Baciu Family LLC, Beachfront Property
 20                    Owner, Subclass Representative. Mr. Macleod is the
                       designated representative of Baciu Family LLC, who will
 21
                       testify about the harm caused by Plains’ Oil Spill at his family
 22                    property.
 23
                       Estimated time (direct): 0.5 hour
 24

 25

 26

 27

 28

                                            -9-                Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 10 of 25 Page ID
                                 #:41993



  1 Damien Manuele     SB County Fire, Station 31. Mr. Manuele will testify about his
  2                    observations on the date of the Spill, including the nature and
                       efficacy of Plains’ response and statements made by Plains’
  3                    employees. Mr. Manuele’s testimony is unique because he is
  4                    one of the few individuals who were personally present in
                       close proximity to the Spill and he witnessed statements by
  5                    Plains’ employees and was personally present for Plains’
  6                    response efforts both at the Spill site and at Incident
                       Command.
  7

  8                    Estimated time (direct): 1 hour
      Juan Martinez    Construction Manager, Plains. Mr. Martinez will testify that
  9                    the Integrity Group was primarily responsible for identifying
 10                    anomalies, analyzing corrosion issues and handing down
                       instructions and authorizations to conduct work.
 11

 12                    Estimated time (direct): *
      Dr. Igor Mezic   Oil Fate and Transport Expert. Dr. Mezic is an expert in
 13                    modelling physical processes, and whose model demonstrates
 14                    where Line 901 oil travelled following the Spill.
 15                    Estimated time (direct): 4 hours
 16 Jim McCall         CDFW Fingerprinting. Mr. McCall, Environmental Scientist
                       for the CDFW in the Office of Spill Prevention and Response,
 17                    will testify regarding oil sample collection, chain of custody,
 18                    and fingerprinting analysis. Mr. McCall is the Plaintiffs’ only
                       witness from CDFW’s Office of Spill Prevention and
 19
                       Response.
 20
                       Estimated time (direct): 0.5 hour
 21
      Hwa Hong Muh     Subclass representative. Mr. Muh is a sea cucumber processor
 22                    and Subclass Representative who will testify about the harm
                       caused by Plains’ Oil Spill. Mr. Muh will testify regarding
 23
                       customer concern about Plains’ Oil Spill contaminating the
 24                    regional fishery.
 25
                       Estimated time (direct): 0.5 hour
 26

 27

 28

                                           -10-               Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 11 of 25 Page ID
                                 #:41994



  1 Daniel Nerbonne     Daniel Nerbonne was the Vice President over Engineering and
  2                     had responsibility for oversight of Plains’ integrity
                        management plan, and will testify regarding oversight and
  3                     implementation of that plan.
  4
                        Estimated time (direct): 0.5 hour
  5 Dr. Lee Norris      Spill Volume Modeling Expert. Mr. Lee Norris, PhD, will
  6                     testify that the analysis and model of Plains’ Spill volume
                        expert Dr. Zaldivar departs from standard industry practice,
  7                     including improperly isolating Line 901 from Line 903, which
  8                     leads to erroneous assumptions regarding the amount of oil
                        that spilled. Mr. Norris is the sole expert who will testify that
  9                     Plains’ expert Zaldivar’s spill simulation model is erroneous
 10                     and, at best, estimates the minimum amount of oil spilled
                        rather than the actual amount.
 11

 12                     Estimated time (direct): 2 hours
      Cptn. Chris       SB County Fire Captain. Cptn. Olmstead will testify about his
 13 Olmstead            observations on the date of the Spill, including Plains’
 14                     response and statements of Plains’ employees. Mr. Olmstead’s
                        testimony is unique because he is one of the few individuals
 15                     who were personally present in close proximity to the Spill
 16                     and he witnessed statements by Plains’ employees and was
                        personally present for Plains’ response efforts both at the Spill
 17                     site and at Incident Command
 18
                        Estimated time (direct): *
 19
      Cptn. Jason Orr   SB County Fire. Cptn. Orr will testify about his observations
 20                     on the date of the Spill, including the nature and efficacy of
                        Plains’ response and statements made by Plains’ employees.
 21
                        Orr’s testimony is unique because he is one of the few
 22                     individuals who were personally present in close proximity to
                        the Spill and he witnessed statements by Plains’ employees
 23
                        and was personally present for Plains’ response efforts both at
 24                     the Spill site and at Incident Command.
 25
                        Estimated time (direct): *
 26

 27

 28

                                             -11-                Case No. 2:15-cv-04113-PSG-JEM
                                 AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 12 of 25 Page ID
                                 #:41995



  1 Darren Palmer      Maintenance Supervisor, Bakersfield District, Plains. Mr.
  2                    Palmer was the sole maintenance supervisor during the
                       relevant time period and in the relevant region for Plains. Mr.
  3                    Palmer will testify regarding his knowledge of Line 901
  4                    maintenance as the maintenance supervisor for the district that
                       included Line 901 prior to Plains’ Oil Spill.
  5

  6                    Estimated time (direct): 0.5 hour
      Harry Pefanis    President and Chief Operating Officer, Plains. Mr. Pefanis
  7                    will testify regarding Plains’ financial condition, its
  8                    acquisition of Line 901, and Plains’ awareness of the risk of
                       an oil spill from Line 901. Mr. Pefanis is the sole senior Plains
  9                    executive from whom Plaintiffs obtained deposition
 10                    testimony.

 11                    Estimated time (direct): 1 hour
 12 Kathleen Randall   Operations Supervisor, Santa Maria Office, Plains. Ms.
                       Randall had supervisorial responsibility for Plains’ Lines 901
 13                    and 903. She was also personally present at the Spill location
 14                    and immediate response. Ms. Randall will testify regarding
                       Plains’ maintenance and spill response procedures relating to
 15                    Lines 901 and 903 and knowledge of corrosion; she was also
 16                    on scene at the time of the Oil Spill and has knowledge of
                       local level operations issues.
 17

 18                    Estimated time (direct): 2 hours
      Sarah Rathbone   Subclass Representative. Ms. Rathbone, a Subclass
 19
                       Representative and the owner of processor Community
 20                    Seafood, will testify about the harm caused by the Plains’ Oil
                       Spill. Ms. Rathbone is the sole Subclass Representative owner
 21
                       of a multi-species fish processor and re-seller.
 22
                       Estimated time (direct): 0.5 hour
 23
    Prof. Peter        Expert on Fisher Damages. Prof. Rupert will testify on the
 24 Rupert             subjects in his expert reports, including how a difference-in-
                       differences regression analysis shows class-wide injury and
 25
                       damages to the Fisher Subclass. Prof. Peter Rupert is
 26                    Plaintiffs’ only designated witness on the topics in his expert
                       reports.
 27

 28                    Estimated time (direct): 3 hours

                                            -12-               Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 13 of 25 Page ID
                                 #:41996



  1 Bill Sarten         Subcontractor, Pacific Petroleum. Mr. Sarten will testify
  2                     regarding digs he has performed, including a dig for Plains’
                        pipeline that later ruptured. Mr. Sarten specifically performed
  3                     a dig on the pipeline.
  4
                        Estimated time (direct): 0.25 hour
  5 John Shelton        Corrosion Manager, Plains. Mr. Shelton was responsible for
  6                     all aspects of corrosion issues, internal and external. He
                        ordered Mr. Cordova to stop putting comments on corrosion
  7                     in writing. Mr. Shelton will testify that Plains was aware of
  8                     increasing external corrosion leading up to 2015 and will
                        testify regarding Plains’ integrity management policies and
  9                     procedures, and the coordination between the Integrity Group
 10                     and Engineering Group.

 11                     Estimated time (direct): 1 hour
 12 Michael             Pipeline Integrity Manager, Plains. Mr. Stackhouse invoked
      Stackhouse        his Fifth Amendment right and refused to answer questions
 13                     about Plains’ corrosion management program. Mr. Stackhouse
 14                     is a former Plains’ employee with unique knowledge of
                        Plains’ corrosion management program regarding Line 901.
 15

 16                     Estimated time (direct): 0.5 hour
      David Tibbles     Representative of Ocean Angel IV, LLC, Subclass
 17                     Representative. Mr. Tibbles is the managing member of
 18                     Subclass Representative, Ocean Angel IV, LLC, and will
                        testify about the harm caused by Plains’ Oil Spill.
 19

 20                     Estimated time (direct): 0.5 hour
      Prof. David       Consultant to Unified Command, Witness to Spill. Prof.
 21
      Valentine Ph.D.   Valentine is an international expert on oil spills and has
 22                     extensive knowledge of regional seeps and oil fingerprinting.
                        Prof. Valentine will provide first-hand fact testimony and his
 23
                        expert opinions regarding Plains’ Oil Spill.
 24
                        Estimated time (direct): 1.5 hours
 25

 26

 27

 28

                                             -13-               Case No. 2:15-cv-04113-PSG-JEM
                                 AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 14 of 25 Page ID
                                 #:41997



  1 Troy E.            VP, Environmental Health and Safety, Plains. Mr. Valenzuela
  2 Valenzuela         is Plaintiffs’ sole witness from Plains’ Environmental Health
                       and Safety department and will testify about Plains’
  3                    interaction with the regulatory response following Line 901.
  4
                       Estimated time (direct): 0.5 hour
  5 Jon D. Van Reet    Leak Detection Manager, Plains. Mr. Van Reet will offer
  6                    testimony regarding Plains’ leak detection efforts, including
                       worst case discharge estimates and his involvement in
  7                    estimating Spill volume. As Plains’ Leak Detection Manager,
  8                    Mr. Van Reet has unique experience regarding how Plains
                       detects leaks and decisions impacting how Plains detects
  9                    leaks.
 10
                       Estimated time (direct): 1 hour
 11 James Vaughan      Pipeline Controller, Plains. Mr. Vaughan, the pipeline
 12                    controller on the day of the Spill, will testify about his training
                       as a pipeline controller and the events in the control room on
 13                    the day of the Spill.
 14
                       Estimated time (direct): 1 hour
 15 Alex Vinot         Integrity Specialist, Plains. Mr. Vinot will testify about Plains’
 16                    lack of adherence to its Integrity Management Plan. Mr. Vinot
                       has unique experience as one of a handful of integrity
 17                    specialists at Plains during the relevant period.
 18
                       Estimated time (direct): 0.5 hour
 19
      William Welch    Senior Director of Pipeline Control and Scheduling, Plains.
 20                    Mr. Welch will testify regarding alarms, the setting of alarms,
                       and operating pressures. Mr. Welch oversees operations of the
 21
                       control room, including the setting of alarms and pressures in
 22                    Plains’ pipeline system.
 23
                       Estimated time (direct): 1 hour
 24 John Wiley         Aerial Photographer. Mr. Wiley will testify regarding certain
                       aerial photographs he took on the day of the Spill. Mr.
 25
                       Wiley’s testimony is unique because he is able to authenticate
 26                    certain photographs on the date of the Spill and provide
                       personal observations of the extent of the Spill.
 27

 28                    Estimated time (direct): 0.5 hour

                                             -14-                Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 15 of 25 Page ID
                                 #:41998



  1 Weihai Zhuang      Wei International Trading, Subclass Representative. Mr.
  2                    Zhuang is a sea cucumber processor and Subclass
                       Representative who will testify about the harm caused by
  3                    Plains’ Oil Spill to the sea cucumbers he processes, including
  4                    spoiled product.

  5                    Estimated time (direct): 0.5 hour
  6

  7 DEFENDANTS EXPECT TO PRESENT

  8   Witness Name     Description and Time Estimate

  9   Kile Anderson    Mr. Anderson was an employee of Worley Claims Services.
 10                    Mr. Anderson will provide fact testimony regarding Plains’
                       efforts to compensate individuals affected by the Line 901
 11                    release through the OPA process.
 12
                       Estimated time (direct): 1 hour
 13
    Joshua Bremner     Mr. Bremner was a Plains employee in the Integrity
 14 (if available)     Management department prior to and at the time of the Line
                       901 spill. Mr. Bremner will testify regarding application of
 15
                       Plains’ integrity management practices to Line 901.
 16
                       Estimated time (direct): 2.5 hours
 17
      Mark Crossland   Mr. Crossland is currently an employee of Plains and was the
 18                    State On-Scene Commander in the Line 901 Unified
                       Command. Mr. Crossland will provide fact testimony
 19
                       regarding the extent of the response and the cleanup of Line
 20                    901 oil.
 21
                       Estimated time (direct): 1.5 hours
 22   Robin            Ms. Cunningham is a Plains employee in the Integrity
      Cunningham       Management department. Ms. Cunningham will testify
 23
                       regarding Plains’ integrity management practices and their
 24                    application to Line 901.
 25
                       Estimated time (direct): 2 hours
 26

 27

 28

                                           -15-               Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 16 of 25 Page ID
                                 #:41999



  1   Stephen Falgoust   Mr. Falgoust is a Plains employee in the Integrity Management
  2                      department. Mr. Falgoust will testify regarding Plains’
                         integrity management practices and oversight thereof.
  3

  4                      Estimated time (direct): 1 hour
      Ngiabi Gicuhi      Mr. Gicuhi is a Plains employee in the Environmental and
  5                      Regulatory Compliance Group. Mr. Gicuhi will offer
  6                      testimony regarding PHMSA’s regulation of Line 901.

  7                      Estimated time (direct): 3 hours
  8   Kyle Hanson        Mr. Hanson was the head of Clean Seas, the lead on-water
                         responder to the Line 901 release. Mr. Hanson will provide
  9                      fact testimony about the on-water cleanup of Line 901 oil.
 10
                         Estimated time (direct): 45 minutes
 11 Michael              Mr. Stackhouse was a Plains employee in the Integrity
 12 Stackhouse (if       Management department prior to and at the time of the Line
    available)           901 spill. Mr. Stackhouse will testify regarding Plains’
 13                      integrity management practices and oversight thereof.
 14
                         Estimated time (direct): 3 hours
 15
      Jon D. Van Reet    Mr. Van Reet is a Plains employee in the Leak Detection
 16                      group. Mr. Van Reet will provide fact testimony regarding
                         Plains’ leak detection practices. Mr. Van Reet will also
 17
                         provide expert testimony regarding Plains’ efforts to quantify
 18                      the amount of oil released from Line 901.
 19
                         Estimated time (direct): 1 hour
 20   William “Billy”    Mr. Welch is a Plains employee in the Control Center and
      Welch              Scheduling group. Mr. Welch will provide fact testimony
 21
                         regarding the operation and oversight of Plains’ control room.
 22
                         Estimated time (direct): 1 hour
 23
    Zachary Nixon        Mr. Nixon is an employee of Research Planning, Inc. Mr.
 24 (by designation)     Nixon will testify regarding his processing of SCAT data relied
                         upon by Dr. Mezic and his communications with Dr. Mezic
 25
                         regarding that data.
 26
                         Estimated time (direct): 2 hours, 15 minutes
 27

 28

                                             -16-               Case No. 2:15-cv-04113-PSG-JEM
                                 AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 17 of 25 Page ID
                                 #:42000



  1   Dr. Paul Boehm    Dr. Boehm is Defendants’ expert on the fate and transport of
  2                     the Line 901 release. Dr. Boehm will testify regarding the fate
                        and transport of Line 901 oil based on the extensive empirical
  3                     evidence collected during the response.
  4
                        Estimated time (direct): 3 hours
  5 Dr. Katherine       Dr. Buckingham is a principal engineer for DNV GL, the
  6 Buckingham          company hired to determine the causes of the spill as part of
                        PHMSA’s investigation. Dr. Buckingham will offer expert
  7                     testimony regarding the failure of Line 901 and its causes.
  8
                        Estimated time (direct): 3 hours
  9 Dr. David           Dr. Norfleet is the head of incident investigations for DNV GL,
 10 Norfleet            the company hired to determine the causes of the spill as part
                        of PHMSA’s investigation. Dr. Norfleet will offer expert
 11                     testimony regarding the failure of Line 901 and its causes.
 12
                        Estimated time (direct): 3 hours
 13 Dr. Robert          Dr. Caligiuri is Defendants’ expert on pipeline integrity
 14 Caligiuri           management. Dr. Caligiuri will offer testimony regarding
                        Plains’ integrity management practices and respond to the
 15                     opinions of Plaintiffs’ expert Dr. Cameron.
 16
                        Estimated time (direct): 5 hours
 17
    Christian           Mr. Carcamo is an employee of the Rosen Group, the company
 18 Carcamo             that conducted in-line inspections on Line 901. Mr. Carcamo
                        will offer expert testimony regarding in-line inspections.
 19

 20                     Estimated time (direct): 2.5 hours
      Michael Fichera   Mr. Fichera is Defendants’ expert on the modeling of the fate
 21
                        and transport of the Line 901 release using the COSIM model.
 22                     Mr. Fichera will testify regarding his model results and correct
                        errors in Plaintiffs’ modeling methodologies.
 23

 24                     Estimated time (direct): 1.5 hours
      Ronald            Mr. Hendricks is Defendants’ expert on real estate. Mr.
 25
      Hendricks         Hendricks will testify regarding the flaws in Dr. Bell’s analysis
 26                     of the effects of the Line 901 release on beachfront properties.
 27
                        Estimated time (direct): 1 hour
 28

                                            -17-                Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 18 of 25 Page ID
                                 #:42001



  1 Dr. Doug             Dr. MacNair is Defendants’ expert regarding beach usage. Dr.
  2 MacNair              MacNair will testify regarding qualitative and quantitative data
                         concerning the use of Santa Barbara, Ventura, and Los Angeles
  3                      County beaches in the summer of 2015.
  4
                         Estimated time (direct): 2.5 hours
  5   Thomas Miesner     Mr. Miesner is Defendants’ expert on control room
  6                      management. Mr. Miesner will testify regarding the standard
                         of care for control room operators and the actions of Plains’
  7                      control room on the day of the release.
  8
                     Estimated time (direct): 1.5 hours
  9 Dr. Ann Michelle Dr. Morrison is Defendants’ expert on fisheries ecology and
 10 Morrison         the effect of Line 901 oil on California fisheries. Dr. Morrison
                     will testify regarding her analysis of the effects of the Line 901
 11                  release and rebut Plaintiffs’ expert testimony regarding the
 12                  potential for harm to fisheries from the release.
 13                      Estimated time (direct): 4 hours
 14   Bob Perham         Mr. Perham is Defendants’ expert regarding the location of
                         properties comprising the Property Subclass. Mr. Perham will
 15                      testify regarding his mapping of those properties and
 16                      identification of properties as either mean-high-tide-line
                         properties or non-mean-high-tide-line properties.
 17

 18                      Estimated time (direct): 1 hour
      Dr. Edward         Dr. Owens is Defendants’ expert on the SCAT process used
 19
      Owens              during the Line 901 and South Bay Incident responses. Dr.
 20                      Owens will testify regarding the permissible uses and limits of
                         SCAT data and his evaluation of the SCAT process as
 21
                         performed in those two incidents.
 22
                         Estimated time (direct): 1.5 hours
 23
      Dr. Hal Sider      Dr. Sider is Defendants’ expert on regression analysis. Dr.
 24                      Sider will testify regarding the correct methodology for
                         conducting regression analyses regarding the effect of the Line
 25
                         901 release and correct errors in Plaintiffs’ regression analyses.
 26
                         Estimated time (direct): 4 hours
 27

 28

                                             -18-                Case No. 2:15-cv-04113-PSG-JEM
                                 AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 19 of 25 Page ID
                                 #:42002



  1   Avram Tucker           Mr. Tucker is Defendants’ expert on the economic impacts of
  2                          Line 901 on subclass members. Mr. Tucker will testify
                             regarding the correct methodology for calculating damages and
  3                          the appropriate damages figures.
  4
                             Estimated time (direct): 4 hours
  5 Dr. Michael              Dr. Zaldivar is Defendants’ expert on the modeling of the
  6 Zaldivar                 volume of oil released from Line 901. Dr. Zaldivar will testify
                             regarding his model’s conclusions regarding the amount of oil
  7                          released from Line 901 and correct errors in Plaintiffs’ experts’
  8                          theories that more oil could have been released.

  9                          Estimated time (direct): 2 hours
 10

 11 DEFENDANTS MAY CALL IF NEED ARISES

 12 Witness Name            Description and Time Estimate
 13
    Greg                    Mr. Armstrong is co-founder and former CEO of Plains. Mr.
               1
 14 Armstrong*              Armstrong would testify regarding leadership of Plains and its
                            response to the Line 901 spill.
 15

 16 Wade Bryant*            Mr. Bryant is an employee of CK Associates. Mr. Bryant
                            would provide fact testimony regarding the Line 901 SCAT
 17
                            process and the efforts undertaken to remove Line 901 oil from
 18                         the environment.
 19
      Mike Buttram*         Mr. Buttram is a construction supervisor for Plains. Mr.
 20                         Buttram would provide fact testimony regarding the discovery
                            of the Line 901 release.
 21

 22 Henry Cordova*          Mr. Cordova is a Plains employee in the corrosion department.
                            Mr. Cordova would testify regarding Plains’ cathodic
 23
                            protection practices and readings for Line 901.
 24

 25

 26

 27
      1
 28       “*” indicates a witness will be called only if necessary.

                                                 -19-                 Case No. 2:15-cv-04113-PSG-JEM
                                     AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 20 of 25 Page ID
                                 #:42003



  1 Eric Each*         Mr. Each is a Plains employee in the Control Center and
  2                    Scheduling group. Mr. Each would provide fact testimony
                       regarding the operations of Plains’ control room.
  3

  4 Jesus Gonzalez*    Mr. Gonzalez is an employee of the Rosen Group, the company
                       that conducted in-line inspections on Line 901. Mr. Gonzalez
  5                    would testify regarding analysis of inspection results for Line
  6                    901.

  7 Mark Gorman*       Mr. Gorman was Plains’ Executive Vice President of
  8                    Operations and Engineering prior to and at the time of the Line
                       901 spill. Mr. Gorman would testify regarding oversight of
  9                    Plains’ operations and engineering practices.
 10
      Charles “Skip”   Mr. Hammond is an electrical technician employed by Plains.
 11 Hammond*           Mr. Hammond would provide fact testimony regarding the
 12                    operation and maintenance of Line 901 on May 19, 2015.
 13 Richard Hartig*    Mr. Hartig is a Plains employee in the Operations group. Mr.
 14                    Hartig would testify regarding Plains’ Operations group
                       practices and digs and repairs on Line 901.
 15

 16 Patrick Hodgins*   Mr. Hodgins is a Plains employee who served as Plains’ On-
                       Scene Commander in the Line 901 Unified Command. Mr.
 17
                       Hodgins would provide fact testimony regarding the response,
 18                    the cleanup of Line 901 oil, and other efforts undertaken by
                       Plains to remediate the release.
 19

 20 Dan Nerbonne      Mr. Nerbonne (deceased) was Plains’ Vice President of
    (by designation)* Engineering. His testimony would address oversight of Plains’
 21
                      Integrity Management department.
 22
      Darren Palmer*   Mr. Palmer is a Plains employee in the Operations group. Mr.
 23
                       Palmer would testify regarding oversight of digs and repairs on
 24                    Line 901.
 25
      Harry Pefanis*   Mr. Pefanis is co-founder and President of Plains. Mr. Pefanis
 26                    would testify regarding leadership of Plains and its response to
 27
                       the Line 901 spill.

 28

                                           -20-                Case No. 2:15-cv-04113-PSG-JEM
                                AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 21 of 25 Page ID
                                 #:42004



  1 Bill Sarten*        Mr. Sarten is a subcontractor of Pacific Petroleum. Mr. Sarten
  2                     would testify regarding conducting digs and repairs on Line
                        901.
  3

  4 Troy Valenzuela* Mr. Valenzuela is a Plains employee in the Environmental and
                        Regulatory Compliance group. Mr. Valenzuela would testify
  5                     regarding Plains’ environmental and regulatory compliance
  6                     group practices.

  7 Hal Ozanne*         Mr. Ozanne is Defendants’ expert on automatic shutoff valves.
  8                     Mr. Ozanne would testify regarding the use of automatic
                        shutoff valves in liquid pipelines and the effect such a valve
  9                     would have had on the release.
 10
      Dr. Nancy         Dr. Mathiowetz is Defendants’ expert on surveys. Dr.
 11 Mathiowetz*         Mathiowetz would testify regarding the flaws in the surveys
 12                     conducted by Dr. Bell’s team and why those surveys are
                        unreliable.
 13 Keith and Tiffani   Mr. and Mrs. Andrews are named representatives of the fish
 14 Andrews*            industry subclass. Plains would call Mr. and Mrs. Andrews to
                        testify regarding the injury they allegedly suffered as a result of
 15
                        the Line 901 release.
 16
      Morgan            Mr. Castagnola is a named representative of the fish industry
 17
      Castagnola*       subclass. Plains would call Mr. Castagnola to testify regarding
 18                     the injury he allegedly suffered as a result of the Line 901
                        release.
 19

 20 Mike Gandall*       Mr. Gandall is a named representative of the fish industry
                        subclass. Plains would call Mr. Gandall to testify regarding the
 21
                        injury he allegedly suffered as a result of the Line 901 release.
 22
      Hwa Hong Muh*     Mr. Muh is a named representative of the fish industry
 23
                        subclass. Plains would call Mr. Muh to testify regarding the
 24                     injury he allegedly suffered as a result of the Line 901 release.
 25
      David Tibbles     Mr. Tibbles represents a named representative of the fish
 26 (Ocean Angel        industry subclass. Plains would call Mr. Tibbles to testify
 27
      IV)*              regarding the injury his business allegedly suffered as a result
                        of the Line 901 release.
 28

                                             -21-                Case No. 2:15-cv-04113-PSG-JEM
                                 AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 22 of 25 Page ID
                                 #:42005



  1 John Guglielmo        Mr. Guglielmo represents a named representative of the fish
  2 (Pacific Rim/So       industry subclass. Plains would call Mr. Guglielmo to testify
      Cal Seafood)*       regarding the injury his businesses allegedly suffered as a result
  3                       of the Line 901 release.
  4
      Sarah Rathbone      Ms. Rathbone represents a named representative of the fish
  5 (Community            industry subclass. Plains would call Ms. Rathbone to testify
  6 Seafood)*             regarding the injury her business allegedly suffered as a result
                          of the Line 901 release.
  7

  8 Arnulfo Baez          Mr. Baez represents a named representative of the fish industry
      (Santa Barbara      subclass. Plains would call Mr. Baez to testify regarding the
  9 Uni)*                 injury his business allegedly suffered as a result of the Line
 10                       901 release.
 11 Weihai “Danny”        Mr. Zhuang represents a named representative of the fish
 12 Zhuang (Wei           industry subclass. Plains would call Mr. Zhuang to testify
      International       regarding the injury his business allegedly suffered as a result
 13 Trading)*             of the Line 901 release.
 14
    Dinhvu Nguyen,        The Nguyen family represents a named representative of the
 15
    Hoa Nguyen, and       fish industry subclass. Plains would call the Nguyens to testify
 16 Thuy Ngyuen           regarding the injury their business allegedly suffered as a result
    (Eagle Fleet)*        of the Line 901 release.
 17

 18 Unnamed Fish         Plains would call unnamed fish industry subclass members to
      Industry Subclass testify regarding their individualized injuries allegedly suffered
 19
      Members (listed as a result of the Line 901 release.
 20   in Dkt. 766-1, the
      under-seal
 21
      Exhibit A to Joint
 22   Witness List)*
 23
      Alex Geremia*       Ms. Geremia is a named representative of the property
 24                       subclass. Plains would call Ms. Geremia to testify regarding
                          the injury she allegedly suffered as a result of the Line 901
 25
                          release.
 26

 27

 28

                                               -22-                Case No. 2:15-cv-04113-PSG-JEM
                                   AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 23 of 25 Page ID
                                 #:42006



  1 Mary Kirkhart*         Mrs. Kirkhart is a named representative of the property
  2                        subclass. Plains would call Mrs. Kirkhart to testify regarding
                           the injury she allegedly suffered as a result of the Line 901
  3                        release.
  4
      Ronald Macleod       Mr. Macleod represents a named representative of the property
  5 (Baciu Family          subclass. Plains would call Mr. Macleod to testify regarding
  6 LLC)*                  the injury the property owned by Baciu Family LLC allegedly
                           suffered as a result of the Line 901 release.
  7

  8 Jacques Habra*         Mr. Habra is a named representative of the property subclass.
                           Plains would call Mr. Habra to testify regarding the injury he
  9                        allegedly suffered as a result of the Line 901 release.
 10
      Unnamed              Plains would call unnamed property subclass members to
 11 Property Subclass testify regarding their individualized injuries allegedly suffered

 12 Members                as a result of the Line 901 release.
      (properties listed
 13 in Dkt. 766-1, the

 14 under-seal
      Exhibit A to Joint
 15 Witness List)*

 16
    Custodian of           Plains would call a custodian of records to authenticate aerial
 17
    Records                photographs of beaches received from Apollo Mapping.
 18 (Apollo)*

 19
    Custodian of           Plains would call a custodian of records to authenticate
 20 Records                photographs of beaches received from Alamy Ltd.
    (Alamy)*
 21

 22 Custodian of           Plains would call a custodian of records from the California
      Records              Department of Fish and Wildlife (“CDFW”) to authenticate
 23
      (CDFW)*              business records received from the CDFW.
 24

 25
      Photographers        Plains would call photographers that contributed photographs
      (Alamy)*             of beaches to the Alamy website.
 26

 27

 28

                                                -23-               Case No. 2:15-cv-04113-PSG-JEM
                                    AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 24 of 25 Page ID
                                 #:42007



  1 DATED: March 17, 2021            MUNGER, TOLLES & OLSON LLP
  2
                                     By:        /s/ Henry Weissmann
  3
                                         HENRY WEISSMANN
  4                                  Attorney for Defendants PLAINS ALL
                                     AMERICAN PIPELINE, L.P. and PLAINS
  5
                                     PIPELINE, L.P.
  6
      DATED: March 17, 2021          Respectfully submitted,
  7

  8                                  /s/   Robert J. Nelson
                                     Robert L. Lieff (CSB No. 037568)
  9                                  Elizabeth J. Cabraser (CSB No. 083151)
 10                                  Robert J. Nelson (CSB No. 132797)
                                     Nimish Desai (CSB No. 244953)
 11                                  Wilson M. Dunlavey (CSB No. 307719)
 12                                  Jacob H. Polin (CSB No. 311203)
                                     Lieff Cabraser
 13                                  Heimann & Bernstein, LLP
 14                                  275 Battery Street, 29th Floor
                                     San Francisco, CA 94111-3339
 15                                  Telephone: (415) 956.1000
 16                                  Facsimile: (415) 956.1008
 17                                  Class Counsel
 18
                                     Juli E. Farris (CSB No. 141716)
 19                                  Matthew J. Preusch (CSB No. 298144)
                                     Alison Chase (CSB No. 226976)
 20
                                     KELLER ROHRBACK L.L.P.
 21                                  801 Garden Street, Suite 301
                                     Santa Barbara, CA 93101
 22                                  Telephone: (805) 456-1496
                                     Facsimile: (805) 456-1497
 23

 24

 25

 26

 27

 28

                                           -24-             Case No. 2:15-cv-04113-PSG-JEM
                               AMENDED JOINT WITNESS LIST
Case 2:15-cv-04113-PSG-JEM Document 868 Filed 03/17/21 Page 25 of 25 Page ID
                                 #:42008



  1                                  Lynn Lincoln Sarko
                                     (Admitted Pro Hac Vice)
  2                                  Gretchen Freeman Cappio
  3                                  (Admitted Pro Hac Vice)
                                     Michael D. Woerner
  4                                  (Admitted Pro Hac Vice)
                                     Raymond Farrow
  5                                  (Admitted Pro Hac Vice)
  6
                                     Daniel Mensher
                                     (Admitted Pro Hac Vice)
  7                                  Laura R. Gerber
                                     (Admitted Pro Hac Vice)
  8                                  KELLER ROHRBACK L.L.P.
                                     1201 Third Ave, Suite 3200
  9                                  Seattle, WA 98101
 10                                  Telephone: (206) 623-1900
                                     Facsimile: (206) 623-3384
 11

 12                                  A. Barry Cappello (CSB No. 037835)
                                     Leila J. Noël (CSB No. 114307)
 13                                  Lawrence J. Conlan (CSB No. 221350)
                                     David L. Cousineau (CSB No. 298801)
 14                                  CAPPELLO & NOËL LLP
 15                                  831 State Street
                                     Santa Barbara, CA 93101-3227
 16                                  Telephone: (805) 564-2444
                                     Facsimile: (805) 965-5950
 17
                                     Lead Trial Counsel
 18

 19                                  William M. Audet (CSB No. 117456)
                                     Ling Y. Kuang (CSB No. 296873)
 20                                  AUDET & PARTNERS, LLP
                                     711 Van Ness Avenue
 21
                                     Suite 500
 22                                  San Francisco, CA 94102
                                     Telephone: (415) 568-2555
 23                                  Facsimile: (415) 568-2556
 24                                  Class Counsel
 25

 26

 27

 28

                                          -25-              Case No. 2:15-cv-04113-PSG-JEM
                               AMENDED JOINT WITNESS LIST
